Citation Nr: 1014212	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1973 to January 
1974.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board denied the appeal in a decision of August 2005.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veteran's Claims (Court).  The Secretary of 
Veterans Affairs (Secretary) and the Veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
in April 2007.  The Court granted that motion later that 
month.  In July 2007, the Board remanded the Veteran's claim, 
and in March 2008 the Board again denied the claim.  The 
Veteran subsequently appealed to the Court.  In July 2009, 
the Court granted a motion to vacate the March 2008 decision 
and remand the claim back to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion of July 2009, the parties concluded that 
the Board erred in relying on an inadequate VA examiner's 
opinion from October 2007.  

The Board notes that the Veteran has provided a history of 
injuring his right ankle during basic training.  He reports 
that he did not have x-rays.  The ankle reportedly was 
wrapped and he was given a pair of crutches.

The Veteran's service treatment records could not be located.  
The evidence of record includes post-service treatment 
records dated from April 1982.  An April 1982 private 
treatment record reflects that the Veteran reported having 
symptoms of pain and swelling in his right ankle and a 
history of having had a significant ankle sprain about 10 
years earlier.  Upon examination, there was some mild 
effusion and x-rays revealed evidence of an old sprain, 
probably involving the deltoid ligament, the structures 
between the tibia and fibula, and some spurring anteriorly.

A June 1982 private treatment record reflects that the 
Veteran sustained a new injury to his right ankle which had 
occurred at work.  Another private medical record from June 
1982 indicates that the Veteran had noted increasing 
incidents of twisting his right ankle four to five times over 
the last three years, the first episode about three years 
previous.  It was also noted that he had a questionable 
injury to his right ankle in service about 10 years ago and 
now it is unstable especially on uneven ground or on any sort 
of hill.  In July 1982, the Veteran underwent an Evans 
procedure on the right ankle.  In December 1982, he underwent 
arthrotomy of the right ankle with removal of spurs from the 
anterior portion of the ankle.

A VA medical opinion was obtained in October 2007; however, 
this opinion was based partially on the fact that there was 
no evidence in the service treatment records of an injury 
during service.  The Court has held that an examination is 
inadequate where the examiner does not comment on the 
Veteran's report of in- service injury and instead relies on 
the absence of evidence in the service treatment records to 
provide a negative opinion.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  A new opinion must be obtained from a 
VA examiner.  In rendering this opinion, the examiner must 
consider the Veteran's statements regarding the occurrence 
of the disability in service, in addition to his statements 
regarding the continuity of symptomatology. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for a right ankle 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of 
the Veteran's right ankle injury during 
service.  

The examiner should comment regarding 
the following question:  If the 
Veteran's account of having sustained 
an ankle injury in service were to be 
accepted, is it at least as likely as 
not (at least a 50 percent probability) 
that any currently found ankle disorder 
is a residuals of such an injury.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the injury during 
service.  The examiner must not rely on 
the absence of evidence in the service 
treatment records to provide a negative 
opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

2.  The RO should then review the 
examination report to determine if it 
is incompliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails 
to ensure compliance and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

